Citation Nr: 0019091	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  98 - 00 743	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of  50 percent for post-
traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970, including service in the Republic of Vietnam from 
November 1969 to December 1970. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of August 
1997 from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  The Board issued a 
decision in March 1999 which the claimant appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
On September 27, 1999, the Court remanded the case to the 
Board for another opinion, taking into consideration matters 
raised in its order.  

In that order, the Court found that the Board had failed to 
consider the assignment of staged ratings (separate ratings 
for separate periods of time based on facts found) under the 
Court's decision in  Fenderson v. West,  12 Vet. App. 119 
(1999), although the veteran had appealed the initial rating 
assigned for his post-traumatic stress syndrome (PTSD).  In 
addition, the Board failed to provide adequate reasons and 
bases for its decision, or to discuss the objective findings 
on outpatient treatment reports, the appellant's hearing 
testimony regarding his symptomatology, or the evidence 
concerning his social and industrial impairment or his 
employability.  Further, the Board had impermissably 
differentiated between symptomatology attributable to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which did so, 
and had failed to provide adequate reasons and bases for its 
decision to deny an increased rating for PTSD on an 
extraschedular basis.  The Court further directed that the 
appellant be permitted to submit additional evidence and 
argument on the matter or matters the Court had remanded to 
the Board.  Quarles v. Derwinski,  3 Vet. App. 129 (1992);  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





FINDINGS OF FACT

1.  The claim for a rating in excess of 50 percent for PTSD 
is plausible.

2.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

3.  Effective July 22, 1994, the veteran's service-connected 
PTSD was manifested by flashbacks, middle insomnia, anger, 
nightmares, authority problems, difficulty holding jobs, 
trouble with sleep, anxiety, irritable confrontational 
behavior, suicidal ruminations and attempts, impaired 
concentration, a poor self-concept, low ego strength, lack of 
insight into his motivation and behavior, avoidance and 
intrusion, serious adjustment problems, severe depression, 
and true substance dependence; such symptomatology was 
productive of severe social and industrial impairment under 
the criteria in effect prior to November 7, 1996.  

4.  The veteran's sole compensable service-connected 
disability is a mental disorder assigned a 70 percent 
schedular evaluation, and such mental disorder precluded the 
veteran from securing or following a substantially gainful 
occupation, effective July 22, 1994.  

5.  The veteran was demonstrably incapable of obtaining and 
retaining employment due to his service-connected PTSD, 
effective February 11, 1997, under the criteria in effect on 
and after November 7, 1996, due to symptoms which included 
nightmares, flashbacks, irritable confrontational behavior, 
suicidal ruminations and attempts, impaired concentration, 
severe psychosocial stress, and GAF scores indicative of some 
impairment in reality testing or communication, or major 
impairment in several areas such as work, family relations, 
judgment, thinking, or mood.  


CONCLUSIONS OF LAW

1.  A claim for an increased rating is generally well 
grounded when the appellant indicates that he has suffered an 
increase in disability.  38 U.S.C.A. § 5107(a) (West 1991);  
Proscelle v. Derwinski,  2 Vet. App. 629 (1992);  Drosky v. 
Brown, 10 Vet. App. 251 (1997).  

2.  An increased schedular rating of 100 percent is granted 
for PTSD, effective July 22, 1994.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991);  38 C.F.R. § 3.321(b)(1), Part 4, 
§§ 4.16(c), 4.132, Diagnostic Code 9411 (in effect prior to 
November 7, 1996).  

3.  A schedular rating of 100 percent is granted, effective 
February 11, 1997.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991);  
38 C.F.R. § 3.321(b)(1), Part 4, §§ 4.125-4.130 (in effect on 
and after November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claim is plausible and 
is thus "well grounded" within the meaning of  38 U.S.C.A. 
§  5107(a) (West 1991).  A claim for an increased rating is 
generally well grounded when the appellant indicates that he 
has suffered an increase in disability.  Proscelle v. 
Derwinski,  2 Vet. App. 629 (1992);  Drosky v. Brown, 10 Vet. 
App. 251 (1997).  We further find that the facts relevant to 
the issue on appeal have been properly developed and that the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. §  
5107(a) (West 1991).  In that connection, we note that the RO 
has obtained available evidence from all sources identified 
by the veteran; that he has been afforded personal hearings 
at the RO in July 1995 and March 1998, as well as a 
videoconference hearing before the undersigned Member of the 
Board in September 1998; and that he underwent comprehensive 
VA psychiatric 

examinations or psychological evaluations in connection with 
his claim in February 1995, in February 1997, in December 
1997, and in April 1998.  On appellate review, the Board sees 
no areas in which further development might be productive.

I.  The Evidence

The veteran's claim for service connection for PTSD was 
received at the RO on July 22, 1994.  

A VA hospital summary dated in July 1994 reflects that the 
veteran was admitted with complaints of intrusive thoughts, 
nightmares and flashbacks of Vietnam combat experiences.  He 
had been using Ativan for some time, as well as drinking and 
using marijuana on a regular basis.  Although the veteran was 
quite resistant to discontinuing the use of Ativan, he was 
tapered off that drug due to its high risk of addiction and 
put on Buspar.  Tests were positive for marijuana and 
benzodiazepines.  His anxiety decreased and he was discharged 
with an Axis I diagnosis of PTSD; and no Axis II diagnosis.  
His stressors were described as moderate, and his GAF score 
was 65, indicative of some mild symptoms or some difficulty 
in social, occupational or school functioning, but generally 
functioning pretty well, [and] has some meaningful personal 
relationships.

VA outpatient treatment records, dated from June 1994 to 
February 1995, show that the veteran was seen in June 1994 
for complaints of left knee pain, flashbacks of Vietnam, 
difficulty sleeping, easy agitation and anger, and requested 
a refill of Ativan.  In October and November 1994, it was 
noted that the veteran had undergone rectal surgery, and 
talked about filing papers in connection with his disability 
claim.  In December 1994, efforts were made to reduce or 
discontinue the veteran's use of Ativan, which he had been 
taking since 1989, but he objected, asserting that Buspar was 
ineffective.  Ativan dosage was reduced to 1 mg. twice daily.  
The assessment was PTSD and marijuana use.  In January and 
February 1995 he complained of financial insecurity, 
frustration, nightmares, and insomnia.  His status was stable 
on his current medication, although his attitude was negative 
and he continued to report angry outbursts.  

A VA hospital summary dated from February to March 1995 shows 
that the veteran was admitted with complaints of being 
argumentative, forgetful, and anxious, and of insomnia and 
flashbacks.  He was using Ativan for anger management.  
Mental status examination disclosed a somewhat anxious 
demeanor and an angry affect, and he reported occasional 
auditory hallucinations.  Laboratory tests were positive for 
marijuana.  On psychological evaluation, he related that he 
had been turned down for SSA, SSI, and VA benefits, causing 
his mind to "turn and turn."  He related that he began 
seeing "gooks" in his room and outside his house.  He 
stated that he had been terminated from his job as a truck 
driver, and had worked more than 30 jobs since returning from 
Vietnam.  No psychological testing was done, and no diagnosis 
was offered.  His condition improved during hospitalization, 
and he was discharged without any restrictions on activity.  
Medications at hospital discharge included Ativan, 1 mg. 
three times daily, and he was given follow-up appointments at 
the mental health clinic and the PCT clinic.  The Axis I 
diagnosis was PTSD; no Axis II diagnosis was offered; his 
stressors were described as moderate, and his GAF score was 
60, indicative of moderate symptoms or moderate difficulty in 
social, occupational or school functioning.   

VA outpatient treatment records, dated from March to April 
1995, show that the veteran was seen in the PCT clinic with 
complaints of sleeping poorly and paresthesias of the hands.  
He was described as dysphonic and tense, with good eye 
contact and easy conversation.  The diagnosis was PTSD and 
hypertension.  In a telephone conversation, his girlfriend 
stated that, in spite of his many problems, he does pick 
himself up and do things around the house.  It was noted that 
he was scheduled for admission to the Stress Recovery 
Treatment Program (SRTP).  

A VA hospital summary dated from April to June 1995 shows 
that the veteran was admitted with complaints of flashbacks, 
middle insomnia, and anger.  He stated that he lives with his 
girlfriend, enjoys yard work, worked as a carpenter until 
1994, and had been dependent on alcohol, but was currently in 
remission.  Laboratory tests were negative for illegal drugs.  
Mental status examination disclosed that he was cheerful and 
pleasant, with good eye contact and a euthymic mood.  
Thinking was logical and occasionally angry.  There was no 
evidence of psychosis and he denied suicidal or homicidal 
ideation.  Psychosocial assessments during hospitalization 
revealed that he was a truck driver and carpenter by 
profession; that he worked as a carpenter until 1994; that he 
identified his problems as polysubstance abuse, nightmares, 
flashbacks, authority problems, difficulty holding jobs, and 
trouble with sleep, anxiety and concentration.  It was noted 
that the veteran's parents died when he was a child; that he 
was raised in an orphanage until age 16; that he finished the 
9th grade before leaving school and going to work; and that 
he made no friends during school.  He smoked two packs of 
cigarettes and drank two to four cups of coffee daily.  
Psychological testing revealed a poor self-concept, 
dissatisfaction with himself and the lack of skills necessary 
to change the situation.  His scores reflected low ego 
strength and lack of insight into his motivation and 
behavior.  Other tests revealed symptoms of avoidance and 
intrusion, serious adjustment problems, severe depression, 
passive-aggressive and avoidant personality disorders, true 
substance dependence, and symptoms of PTSD.  His discharge 
medications included Ativan, 1 mg. three times daily.  The 
impression was symptoms of PTSD; history of polysubstance 
abuse, and personality disorder, not otherwise specified 
(nos).  His anxiety decreased and he was discharged with an 
Axis I diagnoses of PTSD and polysubstance dependence, in 
remission; and an Axis II diagnosis of personality disorder 
(nos).  His stressors were described as moderate, and his GAF 
score was 60, indicative of moderate symptoms or moderate 
difficulty in social, occupational or school functioning.   

VA outpatient treatment records, dated in June and July 1995, 
show that the veteran was less bitter and anxious, and talked 
about attending a reunion of Vietnam veterans and that he was 
associating with other veterans.  There was a definite 
improvement in his overall behavior, with less resentment and 
tension.  Further meetings were to be scheduled by the 
veteran as needed, and he was to continue his present 
medications. 

A personal hearing was held at the RO in July 1995 before a 
Hearing Officer.  The veteran testified as to his duties, 
responsibilities, and traumatic combat experiences in 
Vietnam, his current psychiatric symptomatology, and the 
resulting social and industrial impairment.  He stated that 
he used to sleep with weapons, but no longer has them in his 
house.  A transcript of the testimony is of record.  

VA outpatient treatment records dated in August and September 
1995 show that the veteran's affect was appropriate, and he 
reported fair coping and expressed concern about his SSA 
disability hearing.  His status was stable, and he complained 
about pain in his foot.  He was not seen again until August 
1996, when he complained of flashbacks brought about by kids 
playing with toy guns and the smell of gun cleaning oil.  He 
complained that numbness in his fingers, arms, feet, and 
thighs caused loss of dexterity and rendered him unable to 
work construction jobs.  He was living with his girlfriend 
and planned to attend a Vietnam veterans' reunion.  Records 
dated in January and February 1997 show that the veteran 
appeared anxious and had elevated blood pressure.  He 
remained standing, and talked about his efforts to gain 
service connection and about attending the annual reunion of 
Vietnam veterans.  He stated that he spent most of his time 
exploring the Internet, shoveled snow, and talked to friends.  

A report of VA psychiatric examination, conducted in February 
1997, cited a history offered by the veteran of completing 
high school, joining the Army, and of his traumatic 
experiences while in Vietnam.  He described his initial 
hospitalizations as the result of going through a divorce and 
just "falling apart."  He related that he worked in 
construction before entering service, and that he worked 
various jobs after service, being fired from all of them 
because he had a short temper and tended to erupt into 
violent behavior.  He stated that the smell of diesel fuel, 
barbecues, gun cleaning oil, and the color green all 
precipitated flashbacks, and alleged several suicide 
attempts.  On mental status examination, the veteran refused 
to sit down, pacing the room and complaining that he was too 
nervous to sit.  No further findings were offered.  The 
examiner indicated that the veteran was capable of managing 
his affairs, and that no diagnostic tests were indicated.  
The diagnoses included Axis I: PTSD, manifested by traumatic 
PTSD, nightmares, flashbacks, irritable confrontational 
behavior, suicidal ruminations and attempts, and impaired 
concentration.  The Axis II diagnosis showed "none 
determined," and the GAF score was 50, indicative of serious 
symptoms or any serious impairment in social, occupational or 
school functioning.  In a supplement to the examination 
report, dated in June 1997, the examiner cited stressful 
incidents recounted by the veteran and indicated that such 
stressors would be sufficient to produce PTSD; that the 
diagnostic criteria necessary to support a diagnosis of PTSD 
were present; and that there was a link between those 
stressors and his PTSD.  

VA outpatient treatment records, dated from May 1997 to 
August 1997, showed that the veteran was coming in every 
three to four months, living with his girlfriend, and 
spending most of his time with his dog.  Entries from the 
medical clinic indicated removal of a number of cysts.  An 
entry in August 1997 showed that he was doing well and his 
affect was appropriate. 

A rating decision of August 1997 granted service connection 
for PTSD, effective July 22, 1994, evaluated as 50 percent 
disabling.  The veteran appealed, seeking a higher disability 
evaluation.

VA outpatient treatment records, dated from August to 
December 1997, show that the veteran continued to be seen in 
the medical clinic for cysts and visual problems.  He related 
that he was doing well except for the cysts, and an entry in 
December 1997 indicated that he was doing and sleeping better 
and was not anxious to discontinue Ativan.  

A "Psychodiagnostic Evaluation" by a VA clinical 
psychologist, dated in December 1997, showed that the veteran 
had undergone psychological testing with the Mississippi 
Scale, the MMPI-2, and a clinical interview.  He asserted 
that those assessment measures combined with a psychosocial 
history and war trauma indicated severe clustering.  The 
diagnoses included: Axis I: chronic, severe PTSD; Axis II and 
III: No diagnosis; Axis IV: Severe psychosocial stress; and 
Axis V: GAF score 40, indicative of some impairment in 
reality testing or communication or major impairment in 
several areas such as work, family relations, judgment, 
thinking, or mood.  The reporting psychologist further stated 
that the veteran had considerable social-occupational 
impairment; that, in his judgment, the veteran was 
considerably impaired; and that continued outpatient 
treatment, medication, and monitoring was and recommended.  

A personal hearing was held before a Hearing Officer at the 
RO in March 1998.  The veteran testified that he had thoughts 
of Vietnam on a daily basis; that he did not dream but 
sometimes woke up with cold sweats, took his gun and moved 
around his yard; that thunderstorms and certain smells, 
including gun oil, might remind him of Vietnam, causing 
trembling and headaches; that he once was involved in a 
traffic accident and subsequent altercation; that he thinks 
of his home as his "bunker;" that he has thought of suicide 
in the past; that he was in receipt of SSA benefits due to 
PTSD; that he sees physicians at the VA; and that he last 
worked for about a year as a truck driver.  In response to 
questions from the veteran's representative, his spouse 
testified that she had known the veteran for eight years; 
that he was working when they met, but the veteran was having 
trouble dealing with authority figures (bosses) and with 
"the everyday demands of going to a job;" that he keeps a 
lot of loaded guns around, which frightens her; that he loses 
his temper a lot, but is never physically violent with her; 
that he formerly threatened people over the telephone, but 
had not done that in the past two years; that she was called 
after he threatened employees of SSA over her telephone; that 
their lives are simple and calm in order to avoid stress, 
although they enjoy their dog and each other's company; and 
that he has few friends other than a couple of veterans.  A 
transcript of the testimony is of record.  

Documents obtained from the SSA included a March 1996 
decision from an Administrative Law Judge stating that the 
veteran was disabled as defined by the Social Security Act 
due to PTSD, major depression, and substance abuse, 
impairments considered to be "severe," effective April 22, 
1993; that those findings were based on VA records, a self-
report by the veteran, and a Psychiatric Review Technique 
Form showing that the veteran had affective disorders; 
anxiety-related disorders; and substance addiction disorders 
which resulted in his being completely unable to function 
outside his premises.  The veteran objected, arguing that he 
was no longer addicted to alcohol or drugs, but took only 
prescription medications, resulting in a redetermination that 
drug addiction was not a contributing factor in his 
disability. 

VA outpatient treatment records, dated in March and April 
1998, show that the veteran continued to be seen for PTSD, 
hypertension, and recurrent cysts.  He continued to live with 
his girlfriend and his dog, complained of insomnia, walked 
his dog for exercise, and experienced stress with his 
girlfriend when "he becomes difficult."  

A report of VA psychiatric examination, conducted in April 
1998, noted that the examiner had reviewed the veteran's 
claims folder, his past medical history, and the transcript 
of the March 1998 hearing.  It was noted that the examiner 
had previously examined the veteran in February 1997, and had 
assigned a GAF score of 50.  On current examination, the 
veteran complained that his symptoms had been aggravated and 
worsened since the last examination.  He related a recent 
episode in which, while driving a borrowed truck, another 
truck had cut in front of him; that both drivers jumped out 
of their trucks, became embroiled in a verbal, then a 
physical altercation; that the damage to the truck he was 
driving was $1,800. before he backed it into a lamp post, 
incurring another $400. in damage.  He stated that since that 
time he had been stressed by a pending hearing on an incident 
in which he took a toy gun away from a little boy and 
chastised him, and that another stressful incident involved a 
lady pulling out in front of him.  The veteran asserted that 
he had not been employed because he has lost his commercial 
trucking license and contractors will not hire him because he 
is a hothead.  He claimed that due to his increasing stress, 
he needed to increase his Ativan prescription, but the 
doctors were unwilling to do this, threatening instead to 
reduce or discontinue his Ativan dosage due to its addictive 
properties.  

The veteran related that he was not getting much sleep, but 
is merely napping; that he recently visited the Vietnam 
Memorial in Washington, DC; that he had been uplifted briefly 
by the experience but became angered by the "wastefulness of 
the experience;" that he is living alone but has a 
girlfriend who comes over to stay with him; that he does not 
do very well alone; that his flashbacks have intensified and 
are brought about by April and May rains, humidity, and 
certain smells including diesel oil; that unexpected noise, 
opening carbonated drinks, children screaming, and the sound 
of cellophane crackling startle him; that he cannot stand to 
wait in line because it reminds him of chow lines in Vietnam; 
and that he goes to the store in the early morning and avoids 
funerals.  

Mental status examination revealed that the veteran wore 
casual clothes, dark glasses, and a fatigue jacket; that he 
paced the floor, refusing to sit down; and spoke continuously 
about the adverse situations he had faced in the last year as 
well as his past Vietnam experiences.  His speech was 
coherent, and his thoughts were organized and goal-directed, 
with no delusions or hallucinations.  His memory, recall, and 
concentration were intact, and no bizarre behavior was noted.  
The examiner indicated that no diagnostic tests were 
indicated, and that the veteran was capable of managing his 
affairs.  The diagnosis was PTSD, based on traumatic Vietnam 
War experiences; references to nightmares; flashbacks; 
irritable, confrontational behavior; intrusive thoughts; 
enhanced startle reactions; social withdrawal; and sexual 
disinterest.  No Axis II, III, or IV diagnoses were offered, 
and the GAF score was 40, indicative of some impairment in 
reality testing or communication or major impairment in 
several areas such as work, family relations, judgment, 
thinking, or mood.   

VA outpatient treatment records, dated from April to July 
1998, show that the veteran appeared anxious and complained 
of elevated blood pressure, while noting that Ativan was 
helping him cope.  He was cautioned again about using Ativan 
sparingly.  The clinical assessment was PTSD and 
hypertension.  He was given Augmentin for an upper 
respiratory infection.  Entries in July 1998 show that he was 
upset because of dealing with VA about his compensation and 
because a storm had knocked out his electricity, and that he 
complained of Achilles tendonitis.  He was very angry about a 
recent VA hearing, vented much frustration with past and 
present experiences, and verbalized disliking people in 
general.  He complained of difficulty in falling and 
remaining asleep because of "dreams of death."  He 
requested anti-depressants for his nightmares.  

A videoconference hearing was held at the RO in September 
1998 before the undersigned Member of the Board.  The veteran 
testified that he had nightmares and flashbacks of his 
Vietnam experiences; that the nightmares interfere with his 
sleep; that he withdraws from people; that he carries a gun 
all the time and walks around his yard at night; that he 
engages in target practice; that he mistakes shadows and 
trees rustling for "gooks," and is afraid he'll shoot 
something; that he has visual hallucinations; and that he is 
not working because he "[doesn't] take well to people at 
all."  The veteran further stated that he was last employed 
in 1992, when he was a truck driver; that he lost his 
commercial trucker's license because he had a lot of 
incidents with the law, including overloading, speeding, log 
book violations, defective equipment, rusty license plates, 
incorrect address on his trucking license, and an accident 
with another vehicle.  He further alleged that he did not 
have anything to do with people because they are incompetent, 
ignorant, cause problems and grief, and ask him questions 
like "How many babies did you kill?"  He testified that his 
hobbies included cleaning his weapons, watching television, 
and walking his dog; that he forgets what he's doing when he 
cooks; that he and his wife have had some serious separations 
and discussions about separating; that he gets angry quickly 
and has no sense of the future; that he is receiving SSA 
benefits for PTSD; that he is seeing VA medical personnel for 
treatment; that he was last hospitalized in 1995; that he 
takes Ativan, 4 mgs. daily; that he feels that he doesn't fit 
in; that he is verbally abusive to his wife over trivial 
things; that he avoids malls and other crowded areas; that he 
has trouble completing projects; that he lives in the city 
and has had trouble with the law over discharging firearms, 
as well as for violating a Court order that he stay away from 
his former wife's residence; and that he believes that all of 
these problems are due to his PTSD.  He further testified 
that he would not be able to sleep if he got rid of his guns 
and that he likes the smell of gun oil.  

The veteran's spouse testified that she and the veteran have 
a lot of regard for each other and want to be together; that 
they had been together for eight years; that they had their 
own little world with each other and their dog; that they had 
separated two or three times in eight years due to 
difficulties; that she is very uneasy over the firearms and 
worries that he may harm himself while she is working; that 
he has never physically abused her, although she doesn't push 
it; and that he continually tests her caring for him.  A 
transcript of the hearing is of record.  

A police report, dated in January 2000, shows that an officer 
was sent to the veteran's residence after his girlfriend 
reported that he was despondent and suicidal.  The veteran 
was found with a loaded handgun, threatening to shoot 
himself, and was disarmed.  It was reported that the veteran 
had ingested a large quantity of alcohol in addition to 
Ativan, which created an extremely depressive state.  He was 
voluntarily transported to Borgess Hospital by ambulance for 
treatment of a possible overdose of alcohol/drugs and acute 
depression.  

Medical records from the Emergency Room, Brogues Medical 
Center, dated in January 2000, show that the veteran was 
admitted after his wife returned home to find him holding a 
handgun, suspected that he was contemplating suicide, and 
called police.  On admission, the veteran denied suicidal 
ideation and was found not to be currently suicidal but 
suffering from long-term depression and PTSD.  The diagnoses 
were depression with PTSD, and benzodiazepine abuse.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  The evaluation of service-connected 
mental disorders is currently based upon the resulting 
occupational and impairment under  38 C.F.R. Part 4,§ 4.125-
4.130 (1999).  

In accordance with  38 C.F.R. Part 4, §§ 4.1 - 4.10 (1999) 
and  Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the 
Board has reviewed the service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected PTSD.  The Board notes that this case 
addresses the assignment of an initial rating for disability 
following an initial award of service connection for PTSD.  
In such cases, the rule from Francisco v. Brown, 7 Vet. App. 
55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."), is not applicable to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App.  119 (1999).  Therefore, the Board will 
review the medical evidence of record as it pertains to the 
disabilities at issue from the date of the initial rating 
evaluations.  Fenderson, id.

When evaluating a mental disorder, the rating agency 
considers the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during the periods of 
remission.  An evaluation is assigned based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  This 
veteran has been granted service connection for PTSD, 
effective July 22, 1994, and has appealed for a rating in 
excess of the initial 50 percent evaluation assigned from 
that date. 

VA's Schedule for Rating Disabilities in effect prior to 
November 7, 1996 provides that the evaluation of 
psychoneurotic disorders, including PTSD, is based upon a 
General Rating Formula for Psychoneurotic Disorders codified 
under  38 C.F.R. Part 4, § 4.132.  Under those criteria, a 50 
percent evaluation for PTSD is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment, while a 70 percent evaluation is 
warranted for PTSD where the ability to establish and 
maintain effective and favorable relationship with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain and retain employment.  A 100 
percent evaluation is warranted for PTSD where the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
or totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy result in profound retreat from mature 
behavior, or the claimant is demonstrably unable to obtain or 
retain employment.  38 C.F.R. Part 4, §  4.132, Diagnostic 
Code 9411 (in effect prior to November 7, 1996).

In addition, prior to November 7, 1996,  38 C.F.R. Part 4, 
§ 4.16 provided, in pertinent part, that total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. Part 4, § 4.16(a) (1996).  
That regulation further provided that: The provisions of 
paragraph (a) of this section are not for application in 
cases where the only compensable service-connected disability 
is a mental disorder assigned a 70 percent evaluation, and 
such mental disorder precludes a veteran from securing or 
following a substantially gainful occupation.  In such cases, 
the mental disorder shall be assigned a 100 schedular 
evaluation under the appropriate diagnostic code.  38 C.F.R. 
Part 4, § 4.16(c) (1996).  

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities, including 
PTSD.  61 Fed. Reg. 52,695 (1996).  On and after that date, 
all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed 
Reg. 52,700 (1996), now codified at 38 C.F.R. §§ 4.125-
4.130).  The new criteria for evaluating service-connected 
psychiatric disability are codified at newly designated 
38 C.F.R. § 4.130.  61 Fed. Reg. 52,700-1 (1996).  The new 
rating criteria are sufficiently different from those in 
effect prior to November 7, 1996, that the RO and the Board 
are required to evaluate the veteran's service-connected PTSD 
by applying the criteria contained in the VA Schedule for 
Rating Disabilities related to psychiatric disability as it 
was in effect prior to November 7, 1996, as well in 
accordance with the revised criteria that became effective on 
that date.  Karnas, 1 Vet. App.  at 311.  

Effective October 7, 1996 and subsequently, the criteria 
applicable to this claim are described in the General Rating 
Formula for Mental Disorders set out at  38 C.F.R. Part 4, 
§ 4.130 (1999).  That formula provides that occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships will be rated as 50 percent disabling.  
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships will be rated as 70 percent 
disabling.  Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name will be 
rated as 100 percent disabling.  38 C.F.R. Part 4, §  4.130, 
Diagnostic Code 9411 (effective on and after November 7, 
1996).

The above-cited revision to the rating schedule for mental 
disorders, effective November 7, 1996, was part of an ongoing 
effort by VA to ensure that the rating schedule uses current 
medical terminology, reflects medical advances since the last 
review, and provides unambiguous rating criteria.  The VA 
General Counsel has held that the application of amended 
rating schedule provisions in appeals pending before the 
Board involving claims for increased rating for service-
connected mental disorders must be resolved on a case-by-case 
basis to determine whether liberalizing elements are 
applicable to that claim.  See VAOGCPREC 11-97 (March 25, 
1997).  The Board finds that the criteria for rating mental 
disabilities in effect on and after November 7, 1996, reflect 
no substantive changes which would affect the evaluation for 
the veteran's service-connected PTSD or tend to be more 
favorable to the veteran than those in effect prior to that 
date.  

However, effective November 7, 1996,  38 C.F.R. Part 4, 
§ 4.16 was also amended to delete the provisions of  
§ 4.16(c) which required the assignment of a 100 schedular 
evaluation under the appropriate diagnostic code in cases 
where the only compensable service-connected disability is a 
mental disorder assigned a 70 percent evaluation, and such 
mental disorder precluded a veteran from securing or 
following a substantially gainful occupation.  Thus, the 
provisions of  38 C.F.R. Part 4, § 4.16 prior to November 7, 
1996, are clearly more favorable to a veteran whose only 
compensable service-connected disability is a mental disorder 
assigned a 70 percent evaluation and which precludes his 
securing or following a substantially gainful occupation.  
38 C.F.R. Part 4, § 4.16(c) (1996).  

The medical evidence in this case shows that the veteran's 
ability to establish and maintain effective and favorable 
relationship with people is severely impaired, and that the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain and 
retain employment.  The Board further finds that such 
condition existed as of the date of receipt of his claim for 
service connection for PTSD, and relies upon the findings of 
the Administrative Law Judge, SSA, and the VA hospital 
summaries and outpatient treatment records.  Although those 
records reflect GAF scores of 65, 60 and 60 between July 1994 
and May 1995, it is noteworthy that the veteran required 
hospitalization on three occasions during that period, and 
that those GAF scores were achieved while he continued his 
long-term use of Ativan and while he was undergoing both 
hospital and outpatient treatment.  The Board finds, in 
particular, that the testimony offered by the veteran and his 
companion concerning his behavior and his employment record 
to be both credible and persuasive.  In the Board's judgment, 
the veteran's social and industrial impairment was such as to 
warrant assignment of a 70 percent disability evaluation for 
PTSD, commencing July 22, 1994.  As the veteran's sole 
compensable service-connected disability is a mental disorder 
assigned a 70 percent evaluation, and such mental disorder 
precluded the veteran from securing or following a 
substantially gainful occupation,  the provisions of  
38 C.F.R. Part 4, § 4.16(c) (in effect prior to November 7, 
1996) require that he be assigned a 100 schedular evaluation 
under the appropriate diagnostic code.  Based upon the 
foregoing, the Board finds that, effective July 22, 1994, the 
veteran is entitled to a schedular 100 percent rating under 
the provisions of  38 C.F.R. Part 4, §§ 4.16(c), 4.132, 
Diagnostic Code 9411 (in effect prior to November 7, 1996).

The record further shows that, while the veteran was not 
hospitalized subsequent to May 1995, the first VA psychiatric 
examination for his service connected PTSD, conducted on 
February 11, 1997, yielded an Axis I diagnosis of PTSD based 
on traumatic war experiences with nightmares, flashbacks, 
irritable confrontational behavior, suicidal ruminations and 
attempts, and impaired concentration.  The GAF score was 50, 
indicative of serious symptoms or any serious impairment in 
social, occupational or school functioning.  A December 1997 
"Psychodiagnostic Evaluation" by a VA clinical psychologist 
showed that the veteran had undergone psychological testing, 
and the diagnoses included: Axis I: chronic, severe PTSD; 
Axis IV: Severe psychosocial stress; and Axis V: GAF score 
40, indicative of some impairment in reality testing or 
communication, or major impairment in several areas such as 
work, family relations, judgment, thinking, or mood.  A 
report of VA psychiatric examination, conducted in April 
1998, yielded diagnoses of PTSD, based on traumatic Vietnam 
War experiences; nightmares; flashbacks; irritable, 
confrontational behavior; intrusive thoughts; enhanced 
startle reactions; social withdrawal; and sexual disinterest.  
The GAF score was 40, indicative of some impairment in 
reality testing or communication or major impairment in 
several areas such as work, family relations, judgment, 
thinking, or mood.  

Based upon the foregoing, the Board finds that the report of 
VA psychiatric examination on February 11, 1997, reveals a 
clear worsening in the veteran's PTSD symptomatology, as 
reflected in the GAF score of 50 assigned on that date, 
indicating serious symptoms or any serious impairment in 
social, occupational or school functioning.  The December 
1997 "Psychodiagnostic Evaluation" showed diagnoses of 
chronic, severe PTSD with severe psychosocial stress and a 
GAF score of 40, indicative of some impairment in reality 
testing or communication, or major impairment in several 
areas such as work, family relations, judgment, thinking, or 
mood.  Further, the report of VA psychiatric examination in 
April 1998 yielded diagnoses of PTSD, based on traumatic 
Vietnam War experiences; nightmares; flashbacks; irritable, 
confrontational behavior; intrusive thoughts; enhanced 
startle reactions; social withdrawal; and sexual disinterest, 
with a GAF score of 40, again indicative of some impairment 
in reality testing or communication or major impairment in 
several areas such as work, family relations, judgment, 
thinking, or mood.  The Board finds that, effective February 
11, 1997, the veteran is entitled to a total disability 
rating based on individual unemployability due to service-
connected disability under the provisions of  38 C.F.R. Part 
4, §§ 4.16(a), 4.125-4.130, Diagnostic Code 9411 (in effect 
on and after November 7, 1996).  

For the reasons stated, the Board finds that the 
preponderance of the evidence warrants assignment of an 
increased schedular rating of 70 percent for PTSD, effective 
July 22, 1994, with the further assignment of a schedular 100 
percent evaluation, effective July 22, 1994, under the 
provisions of  38 C.F.R. Part 4, §§ 4.16(c), 4.132, 
Diagnostic Code 9411 (in effect prior to November 7, 1996).  
The Board further finds that, effective February 11, 1997, 
the schedular criteria for a schedular 100 percent disability 
rating for PTSD under the provisions of  38 C.F.R. Part 4, 
§§ 4.125-4.130, Diagnostic Code 9411 (in effect on and after 
November 7, 1996) are met.  

The Board has considered the provisions of  38 C.F.R. Part 4, 
3.321(b)(1) (1999), but finds that the schedular ratings and 
the provisions of  38 C.F.R. Part 4, §§ 4.125-4.130, 4.132, 
Diagnostic Code 9411 (prior to and on and after November 7, 
1996) are sufficient to properly evaluate the veteran's 
service-connected psychiatric disability.  


ORDER

An increased schedular rating of 100 percent is granted for 
PTSD, effective July 22, 1994, subject to controlling 
regulations governing the payment of monetary benefits.  



_________________________________
F.   JUDGE   FLOWERS
Member, Board of Veterans Appeals





 

